ORDER

PER CURIAM:
AND NOW, this 14th day of March, 2002, upon consideration of the Certificate of Admission of Disability by Attorney that respondent is suffering from disability by reason of mental infirmity which makes it impossible for him to prepare an adequate defense to complaints of professional misconduct brought against him in connection with Disciplinary Board File No. 68 DB 2001 and Office of Disciplinary Counsel File Reference Nos. C4-01-388, C4-01-435, C4-01-683 and C4-01-750, it is hereby
ORDERED that Clyde Crady Swisher, III, who was placed on temporary suspension by Order of this Court dated May 9, 2001, shall be immediately transferred to inactive status pursuant to Rule 301(e), Pa.R.D.E., for an indefinite period and until a determination is made of his capacity to aid effectively in the preparation of a defense. Respondent shall comply with Rule 217, Pa.R.D.E. As respondent has not provided evidence of his disability by way *365of an expert’s report or testimony, this matter is referred to the Disciplinary Board so that a record may be made in order to determine whether include appropriate evidence provided by respondent addressing why he is incapable of preparing an adequate defense and may include any other evidence deemed relevant to a finding under Rule 301, Pa.R.D.E. Said record shall be forwarded to the Court within sixty days of the entry of this Order, along with a recommendation from the Disciplinary Board addressing whether respondent should remain on inactive status or whether any Order of abatement of proceedings entered by this Court should be dissolved and pending disciplinary matters should proceed. All pending disciplinary proceedings against respondent shall be held in abeyance, except for the perpetuation of testimony and any further proceedings necessary pursuant to Rule 301, Pa.R.D.E.